Rn kardson, C. J.
The question to be decided in this case is whether John Pulsifer was legally warned to depart from Temple, in 1794, so as to prevent him from gaining a settlement there by residence. Two objections are made to the warrant. In the first place it is said not to be under the seal of the selectmen. But this objection cannot prevail. For, admitting that the seal affixed to the warrant is to be considered as the seal of the town clerk, and not of the selectmen, we are of opinion that a seal was not essential to the validity of the warrant. The statute did not require a seal, and it has often been decided, that, unless required by statute, a warrant need not be under seal. Willies' R. 411, *407Padfield vs. Cabell.—Buller's N. P. 83.-3 Levintz 204, Aylesbury vs. Harvey.—Davis vs. Clements, Strafford county, Sept. term, 1821.
(1) 1 N. H. laws 356.
(2) willes' R. 412.
It is also objected that the warrant was not signed by the selectmen. The statute of February 15, 1791, sec. 7, (1) enacted that “ every person who hath lived one year in any « town, or place, shall be deemed an inhabitant of such town “ or place, unless sometime within such year and before the “ expiration thereof, such person shall have been by war- « rant from the selectmen of such town, &c. warned to de- “ part from such town,” See. If the statute had required the warrant to be under the hands of the selectmen, this objection must have prevailed. But it does not. A warrant signifies no more than an authority.(2) The question then is, whether a warrant, signed by the town clerk, by order of the selectmen, was a sufficient authority from the selectmen to authorize a constable to warn a person to depart from a town ? We think it was, and that there must be

Judgment for the defendants.